



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Precup, 2016 ONCA 669

DATE: 20160909

DOCKET: C61024

Laskin, Sharpe and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Vlad Precup

Appellant

Michael Davies, for the appellant

Gavin MacDonald, for the respondent

Heard and released orally: September 1, 2016

On appeal from the sentence imposed on March 12, 2015 by
    Justice Paul F. Lalonde of the Superior Court of Justice.

ENDORSEMENT


[1]

At his first trial the appellant was sentenced to two years less a day
    consisting of 18 months for dangerous driving and six months for failing to
    remain. This court ordered a new trial on his convictions.

[2]

At the second trial, the appellant was again convicted, but this time
    the sentencing judge imposed a sentence of four years, consisting of two years
    for dangerous driving and two years for failing to remain.

[3]

The appellant appeals his sentence. His principal submission is that the
    sentencing judge failed to apply the principle well established in this court
    that after a re-trial, the sentencing judge should not consider the sentence
de
    novo
but must take into account the fitness of the original sentence.
    Otherwise an accused might legitimately have a sense of grievance: see
R.
    v. B.(L.)
(1997),
35 O.R. (3d) 35
,
116 C.C.C. (3d) 481
at p.
    512 (C.A.)
. In
R. v. Harriott
(2002)
, 58 O.R. (3d) 1, our colleague MacPherson J.A. put the
    principles succinctly at para. 52:

It is true that the imposition of a sentence imposed after a
    re-trial should not be regarded as a matter entirely de novo. If the trial
    judge at the second trial decides to impose a greater sentence than the
    original sentence, he or she must first determine that the original sentence
    was unfit, or that new facts have emerged, and then consider all the relevant
    factors before imposing the new sentence: see
R. v. B. (L.)

(1997),
35 O.R. (3d) 35
,
116 C.C.C. (3d) 481
at p. 512 (C.A.)
.

[4]

We agree with the appellant that the sentencing judge failed to apply
    this principle. His failure to do so is itself an error in principle, which had
    an impact on the fitness of the current sentence. We are therefore justified in
    intervening.

[5]

In our view, the original sentence should be restored. The facts at the
    second trial were essentially the same as the facts at the first trial. And
    though the sentencing judge was perhaps more blunt in his assessment of the
    appellants conduct than the sentencing judge at the first trial, as we read
    the reasons of the sentencing judge at the first trial, his findings do not
    differ significantly.

[6]

Accordingly, leave to appeal sentence is granted, the appeal is allowed
    and the appellant is sentenced to 18 months for dangerous driving and six months
    consecutive for failing to remain at the scene of the accident.

John Laskin J.A.

Robert J. Sharpe J.A.

B.W. Miller J.A.


